                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                           IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   PAULA BLAIR, ANDREA ROBINSON, and                             No. C 17-02335 WHA
                                                                         11   FALECHIA HARRIS, individually and on
United States District Court




                                                                              behalf of all others similarly situated,
                               For the Northern District of California




                                                                         12                  Plaintiffs,
                                                                         13     v.                                                          ORDER RE MOTION
                                                                         14                                                                 FOR SUMMARY JUDGMENT
                                                                              RENT-A-CENTER, INC., a Delaware                               AND MOTION FOR PARTIAL
                                                                         15   corporation, RENT-A-CENTER WEST, INC.,                        RECONSIDERATION
                                                                              a Delaware corporation, and DOES 1–50,
                                                                         16   inclusive,

                                                                         17                  Defendants.
                                                                                                                             /
                                                                         18
                                                                         19                                          INTRODUCTION

                                                                         20          In this class action involving rent-to-own transactions, defendants move for summary

                                                                         21   judgment on plaintiffs’ usury claim and plaintiffs move for partial reconsideration of an order

                                                                         22   granting in part and denying in part class certification. To the extent stated below, the motion

                                                                         23   for summary judgment is GRANTED. The motion for partial reconsideration is GRANTED IN
                                                                              PART AND DENIED IN PART.
                                                                         24
                                                                         25                                            STATEMENT

                                                                         26          Defendants Rent-A-Center, Inc. and Rent-A-Center West, Inc. (collectively “RAC”)

                                                                         27   maintained rent-to-own stores throughout California. These stores rented and sold new and

                                                                         28   used household merchandise (e.g., appliances, electronics, and furniture) to consumers for
                                                                              periodic payments. Customers could either rent the merchandise for a period of time or, if all
                                                                          1   payments had been made after a specified period, the consumer would own the merchandise.
                                                                          2   Consumers also had the right to acquire the merchandise prior to the end of the specified period
                                                                          3   by exercising an early-purchase option. The rental-purchase agreements governing these
                                                                          4   transactions defined plaintiffs as “lessee/renter/consumer” and defined RAC as “lessor/owner.”
                                                                          5   The agreements further provided that “[p]ayments [were] due at the beginning of each term that
                                                                          6   you choose to rent the property.” The consumer had no obligation to renew the agreement
                                                                          7   beyond the initial term, but could elect to do so by making an advance payment for another
                                                                          8   successive term (Dkt. Nos. 118-39, 118-40).
                                                                          9          In March 2017, plaintiff Paula Blair initiated this action in state court. After RAC
                                                                         10   removed the action to this district court, an amended complaint added plaintiffs Andrea
                                                                         11   Robinson and Falechia Harris. The operative complaint sought relief for violations of (1)
United States District Court
                               For the Northern District of California




                                                                         12   California’s Karnette Rental-Purchase Act, (2) California’s Consumers Legal Remedies Act, (3)
                                                                         13   usury, and (4) Section 17200 of the California Business and Professions Code. An October
                                                                         14   2017 order denied most of RAC’s motion to compel arbitration and denied RAC’s motion to
                                                                         15   stay pending arbitration. RAC’s appeal of the arbitration order is still pending and oral
                                                                         16   argument on appeal is set for February 2019 (Dkt. Nos. 1, 43, 62, 82).
                                                                         17          A November 1 order granted in part and denied in part the parties’ cross-motions for
                                                                         18   summary judgment on plaintiffs’ Karnette Act claim. A parallel order issued that same day
                                                                         19   granted in part and denied in part plaintiffs’ motion for class certification. RAC now moves for
                                                                         20   summary judgment on plaintiffs’ usury claim (the only claim certified for class treatment) and
                                                                         21   plaintiffs move for partial reconsideration of the order granting in part and denying in part class
                                                                         22   certification (Dkt. Nos. 153–55, 163). This order follows full briefing and oral argument.
                                                                         23                                               ANALYSIS
                                                                         24          1.      SCHEDULING ORDER.
                                                                         25          The scheduling order set a October 18 deadline to file dispositive motions. The order
                                                                         26   provided that no dispositive motions would “be heard more than 35 days after this deadline, i.e.,
                                                                         27   if any party waits until the last day to file, then the parties must adhere to the 35-day track in
                                                                         28   order to avoid pressure on the trial date” (Dkt. No. 92) (emphasis in original). Although RAC


                                                                                                                                2
                                                                          1   filed the instant motion on October 18, because of the Thanksgiving holiday RAC noticed the
                                                                          2   motion for hearing on November 29 — 42 days after the October 18 deadline. While this order
                                                                          3   agrees that RAC did not adhere to the scheduling order in noticing a hearing date, the trial has
                                                                          4   since been continued to April 2019 and RAC otherwise filed the motion by the October 18
                                                                          5   deadline. There is accordingly no prejudice to plaintiffs in proceeding to address the motion on
                                                                          6   the merits. Plaintiffs’ motion to strike the motion for summary judgment is DENIED.
                                                                          7          2.      MOTION FOR SUMMARY JUDGMENT.
                                                                          8          Summary judgment is proper where the pleadings, discovery, and affidavits show that
                                                                          9   there is “no genuine dispute as to any material fact and the movant is entitled to judgment as a
                                                                         10   matter of law.” FRCP 56(a). Material facts are those which may affect the outcome of the case.
                                                                         11   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Here, the relevant facts are not in
United States District Court
                               For the Northern District of California




                                                                         12   dispute.
                                                                         13          The California Constitution provides that “any loan or forbearance of any money, goods,
                                                                         14   or things in action, if the money, goods, or things in action are for use primarily for personal,
                                                                         15   family, or household purposes,” may accrue “at a rate not exceeding 10 percent per annum.”
                                                                         16   Cal. Const. Art. 15, § 1. California’s usury law therefore applies only to transactions which
                                                                         17   constitute a “loan or forbearance.” This order concludes that the rent-to-own transactions at
                                                                         18   issue in this litigation do not constitute a loan or forbearance and that California’s usury laws
                                                                         19   are therefore inapplicable.
                                                                         20          A “loan of money is a contract by which one delivers a sum of money to another, and
                                                                         21   the latter agrees to return at a future time a sum equivalent to that which he borrowed.” Cal.
                                                                         22   Civil Code § 1912. Rent-to-own transactions do not fall within this definition. Under the
                                                                         23   parties’ rental-purchase agreements, plaintiffs made rental payments in advance to lease
                                                                         24   household goods on a weekly or monthly basis. Plaintiffs agree that this is a lease “in form” but
                                                                         25   argue that the transaction is nevertheless a loan “in substance.” To be sure, in determining
                                                                         26   whether a transaction is a usurious loan, one “must look to the substance of the transaction
                                                                         27   rather than to its form.” W. Pico Furniture Co. v. Pac. Fin. Loans, 2 Cal. 3d 594, 603 (1970).
                                                                         28   According to plaintiffs’ characterization, if a consumer makes all rental payments delineated in


                                                                                                                               3
                                                                          1   a rental-purchase agreement and thereby gains ownership of an item, the consumer has in effect
                                                                          2   borrowed money to purchase the item and then repaid the purchase price with an additional
                                                                          3   sum. If the consumer chooses not to make all rental payments, plaintiffs argue, the consumer
                                                                          4   has effectively borrowed the item and paid a hefty price for the item’s use during the rental
                                                                          5   period. Contrary to plaintiffs’ characterizations, plaintiffs never incurred a debt or obligation to
                                                                          6   purchase the goods they rented. Rather, they paid in advance of each rental period with the
                                                                          7   choice to terminate the rental agreement at any time. While plaintiffs indisputably paid RAC
                                                                          8   significantly more to rent these items than they would have paid to purchase outright from a
                                                                          9   traditional retailer, this does not transform the rental transaction into a loan.
                                                                         10           The Karnette Act itself — the very premise on which plaintiffs have anchored their case
                                                                         11   — defines a rental-purchase agreement as “an agreement between a lessor and a consumer
United States District Court
                               For the Northern District of California




                                                                         12   pursuant to which the lessor rents or leases, for valuable consideration, personal property for
                                                                         13   use by a consumer for personal, family, or household purposes for an initial term not exceeding
                                                                         14   four months that may be renewed or otherwise extended, if under the terms of the agreement the
                                                                         15   consumer acquires an option or other legally enforceable right to become owner of the
                                                                         16   property.” Cal. Civ. Code § 1812.622 (emphasis added). The Act further provides that a rental-
                                                                         17   purchase agreement “shall not be construed to be, nor be governed by . . . [a] lease or agreement
                                                                         18   that constitutes a security interested, as defined in Section 1201 of the Commercial Code.” Ibid.
                                                                         19   Section 1201 provides that “[w]hether a transaction in the form of a lease creates a ‘security
                                                                         20   interest’ is determined pursuant to Section 1203,” which in turn states that “[a] transaction in
                                                                         21   the form of a lease creates a security interest if the consideration that the lessee is to pay the
                                                                         22   lessor for the right to possession and use of the goods is an obligation for the term of the lease
                                                                         23   and is not subject to termination by the lessee.” Accordingly, under the text of the Karnette Act
                                                                         24   and California law, a rental-purchase agreement (which can be canceled by the consumer at any
                                                                         25   time without penalty) does not create a security interest.
                                                                         26           Plaintiffs concede that RAC is not liable under California usury law for rental-purchase
                                                                         27   transactions that fully comply with the Karnette Act’s pricing requirements. They instead argue
                                                                         28   that a transaction becomes subject to usury when it fails to adhere to the Act’s price caps. This


                                                                                                                                4
                                                                          1   order disagrees. That a violation of the Karnette Act’s price-caps may be remedied both
                                                                          2   through the Karnette Act’s remedial provisions and through other “remedies[] or penalties
                                                                          3   established under other laws,” Cal. Civ. Code § 1812.648, does not mean that the non-
                                                                          4   compliance of a rental-purchase agreement transforms the nature of the transaction into a loan
                                                                          5   or forbearance subject to usury laws.
                                                                          6          In sum, because the parties’ rental-purchase transactions do not constitute a “loan or
                                                                          7   forbearance” under California law, RAC’s motion for summary judgment on plaintiffs’ usury
                                                                          8   claim is GRANTED. Importantly, because RAC moved for summary judgment before notice
                                                                          9   regarding class certification was sent to members of the class, this ruling binds only the named
                                                                         10   plaintiffs. Schwarzschild v. Tse, 69 F.3d 293, 297 (9th Cir. 1995).
                                                                         11          3.      MOTION FOR PARTIAL RECONSIDERATION.
United States District Court
                               For the Northern District of California




                                                                         12          Under Civil Local Rule 7-9(b), a party may seek leave to move for reconsideration if the
                                                                         13   party can demonstrate either: (1) that there is a material difference in fact or law between the
                                                                         14   time of the motion for leave and the time of an entry of an interlocutory order; (2) that new
                                                                         15   material facts emerged or a change of law occurred after the entry of the order; or (3) a manifest
                                                                         16   failure by the court to consider material facts or dispositive legal arguments which were
                                                                         17   presented before the interlocutory order was entered. These requirements allow for
                                                                         18   reconsideration of prior rulings under certain limited circumstances, but the rule does not allow
                                                                         19   a party to simply relitigate an issue that has already been argued and decided. Backlund v.
                                                                         20   Barnhart, 778 F.2d 1386, 1388 (9th Cir. 1985).
                                                                         21          Plaintiffs’ motion seeks reconsideration of one issue decided in the November 1 order
                                                                         22   regarding class certification — namely, whether plaintiffs’ claim that RAC violated the
                                                                         23   Karnette Act’s price caps satisfies the predominance element of FRCP 23(b)(3). Plaintiffs’
                                                                         24   motion argues two main points.
                                                                         25          First, the November 1 summary judgment order ruled that RAC could include within its
                                                                         26   “lessor’s cost” the “actual freight costs,” if documented, incurred in having merchandise
                                                                         27   shipped to its stores through NFI or NPS. The November 1 order accordingly denied
                                                                         28   certification of plaintiffs’ Karnette Act claim (and derivative Section 17200 and CLRA claims)


                                                                                                                               5
                                                                          1   on the ground that individualized issues would predominate because RAC would be entitled to
                                                                          2   prove some amount of “actual” freight cost incurred with respect to each of the transactions at
                                                                          3   issue. In their motion for reconsideration, plaintiffs argue that the November 1 order erred in
                                                                          4   assuming that RAC’s records could, in fact, establish an “actual” NFI- or NPS- related freight
                                                                          5   cost for each item. Because such records either do not exist or were not produced in discovery,
                                                                          6   plaintiffs argue, individualized calculations of each item’s actual freight cost would not
                                                                          7   predominate over common issues at trial.
                                                                          8          As to merchandise shipped through NPS, plaintiffs are correct. The record was (and
                                                                          9   remains) silent as to how RAC could prove any actual, documented freight costs associated with
                                                                         10   items shipped through NPS. At most, RAC points to spreadsheets and deposition testimony
                                                                         11   which explain how RAC arrived at the decision to impose the flat $23.49 up-charge and later
United States District Court
                               For the Northern District of California




                                                                         12   spreadsheets documenting the aggregate costs of shipments made through NPS on a quarterly
                                                                         13   basis. This evidence does nothing more than identify the total cost (albeit on a component-by-
                                                                         14   component basis) of shipping the NPS products and a comparison of those total costs to the
                                                                         15   total costs upon which the $23.49 up-charge was based. These documents do not demonstrate
                                                                         16   how RAC could show the “actual cost” of these shipments on an item-by-item basis as set forth
                                                                         17   in the November 1 summary judgment order. Individualized questions will therefore not
                                                                         18   predominate in determining RAC’s liability for such transactions under the Karnette Act.
                                                                         19   (Because of overreaching by plaintiffs in the original motion, this subtlety went unnoticed in
                                                                         20   that round of briefing.)
                                                                         21          With respect to items shipped through NFI, by contrast, the record confirms that RAC
                                                                         22   has produced sufficient documents to demonstrate some amount of “per item” freight costs,
                                                                         23   including documentation of the agreed-upon rates for handling, mileage, fuel, and tolls, broken
                                                                         24   down by category (e.g., appliance, computer, electronics, furniture). The November 1 summary
                                                                         25   judgment order made clear that RAC could contract in advance with carriers “to pay a flat fee
                                                                         26   for each item delivered to one of its stores via the carrier” so long as RAC obtained
                                                                         27   documentation with respect to that delivery (Dkt. No. 154 at 9–10). RAC has produced
                                                                         28   documents — the Master Services Agreement (and its various amendments) between RAC and


                                                                                                                               6
                                                                          1   NFI, invoices of amounts actually charged pursuant to these agreements, and shipping
                                                                          2   information — from which to calculate actual freight costs attributable to shipping items
                                                                          3   through NFI’s distribution centers to RAC’s retail stores. This, in turn, would require
                                                                          4   individualized inquiries that would predominate over common questions in determining RAC’s
                                                                          5   liability under the Karnette Act.
                                                                          6          Second, the November 1 order noted its “doubts that class members whose products
                                                                          7   were shipped through NPS or NFI [could] feasibly be identified.” As the order explained,
                                                                          8   although RAC produced a database of information regarding California rental-purchase
                                                                          9   transactions and a spreadsheet listing merchandise shipped through NPS, plaintiffs’ expert had
                                                                         10   opined that the transactions identified in the spreadsheets only “generally correspond[ed]” with
                                                                         11   entries in RAC’s database and that this correlation appeared to exist for only 78.1% of the
United States District Court
                               For the Northern District of California




                                                                         12   transactions shipped through NPS. Because the November 1 order determined that the
                                                                         13   individualized issues would predominate in calculating RAC’s “lessor’s cost,” however, this
                                                                         14   issue was not definitively resolved. This order concludes that the concerns mentioned in the
                                                                         15   November 1 order do not preclude class certification.
                                                                         16          While the party seeking certification must demonstrate that an identifiable and
                                                                         17   ascertainable class exists, a class is sufficiently ascertainable when “all the parameters for
                                                                         18   membership in the class are objective criteria, and defendant’s business records should be
                                                                         19   sufficient to determine the class membership status of any given individual.” Akaosugi v.
                                                                         20   Benihana Nat. Corp., 282 F.R.D. 241, 255 (N.D. Cal. 2012). RAC has produced a dataset
                                                                         21   identifying shipments made through NPS. This dataset contains 37,997 observations, at least
                                                                         22   25,871 of which plaintiffs’ expert has already determined correspond to a specific customer. As
                                                                         23   plaintiffs explain, not all of these items will be matched with a putative class member because,
                                                                         24   for example, some items were never leased to a customer. Moreover, RAC has yet to produce
                                                                         25   an updated transaction database which matches the time period covered by the NPS
                                                                         26   spreadsheet. Although RAC critiques plaintiffs’ methodology, it does not refute that the
                                                                         27   customers can, with effort, be identified. Plaintiffs have sufficiently established that records
                                                                         28   exist from which the parties can identify class members without individualized issues


                                                                                                                               7
                                                                          1   predominating. Plaintiffs’ motion for partial reconsideration is accordingly GRANTED IN PART
                                                                          2   AND DENIED IN PART.     With respect to plaintiffs’ Karnette Act claim and derivative Section
                                                                          3   17200 and CLRA claims, this order will certify a subclass of individuals whose transactions
                                                                          4   with RAC involved items shipped through NPS, as set forth below.
                                                                          5                                            CONCLUSION
                                                                          6           To the extent stated above, RAC’s motion for summary judgment is GRANTED and
                                                                          7   plaintiffs’ motion for reconsideration is GRANTED IN PART AND DENIED IN PART. In addition
                                                                          8   to the usury class certified in the November 1 order, the following subclass is certified: All
                                                                          9   individuals who, between March 13, 2013 and January 17, 2018, entered into a rent-to-own
                                                                         10   transaction with RAC in California for an item that was shipped to a RAC retail location by
                                                                         11   RAC National Product Services, LLC and as to which RAC allocated a freight up-charge.
United States District Court
                               For the Northern District of California




                                                                         12          At the parties’ request, the deadline to send out class notification was deferred pending a
                                                                         13   ruling on the instant motion for summary judgment and motion for partial reconsideration. By
                                                                         14   FEBRUARY 20 AT NOON, the parties shall jointly submit a proposal for class notification with a
                                                                         15   plan to distribute notice — including by first-class mail — by MARCH 1. In crafting their joint
                                                                         16   proposal, counsel shall please keep in mind the undersigned judge’s guidelines for notice to
                                                                         17   class members in the “Notice and Order Regarding Factors to be Evaluated for Any Proposed
                                                                         18   Class Settlement,” Dkt. No. 55, and take into account the rulings contained herein. All costs of
                                                                         19   notice must be paid by plaintiffs.
                                                                         20           Also by FEBRUARY 20, the parties shall file a joint submission updating the Court on
                                                                         21   the status of RAC’s currently-pending appeal and explaining whether or not, following the
                                                                         22   distribution of class notice, the case should be stayed pending resolution of that appeal.
                                                                         23
                                                                         24           IT IS SO ORDERED.
                                                                         25
                                                                         26   Dated: February 11, 2019.
                                                                                                                                    WILLIAM ALSUP
                                                                         27                                                         UNITED STATES DISTRICT JUDGE
                                                                         28


                                                                                                                               8
